This case presents only a question or questions of fact, viz., whether certain transfers of property made by Thomas J. Mumford in his lifetime were made in contemplation of death. As to those made within two years before death, the commissioner held that the statutory presumption had not been rebutted: as to those made earlier, he held that the proofs satisfactorily showed that they were in fact made in contemplation of death: and tax was imposed accordingly. On appeal to the Prerogative Court, Vice-Ordinary Buchanan sustained the findings of the commissioner in a full and careful opinion, reserved from reporting. We have in turn considered the case and briefs (there was no oral argument) and concur in the findings of fact that the transfers were in contemplation of death.
The decree of the Prerogative Court is therefore affirmed, with costs. *Page 136